DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of segmenting users and associated events to provide actionable insights in an ecommerce system. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-30) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-12) is/are directed to a method, claim(s) (13-24) is/ are directed to a computer readable medium, and claims(s) (25-30) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.
Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process and certain methods of organizing human activity. Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites segmenting users and associated events which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually performing a search on received data for insights. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. The Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to access data related to users actions which is a method of managing personal behavior. Thus, the claim recites an abstract idea. 


Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims recites the additional element(s): a non-transitory computer readable storage medium, a processor.  The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) receiving data, performing a search on the data, and displaying data which is viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, performing, and displaying which is the abstract idea steps of valuing an idea (segmenting users and associated events to provide actionable insights in an ecommerce system) in the manner of “apply it”. 



The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 6-8, 14, 18-20, 26, 28 recite limitations which further limit the claimed analysis of filter data.

Claims 3, 4, 15, 16, 27 recite limitations which further limit the claimed analysis of event data.

Claims 5, 11, 12, 17, 23, 24, recites limitations directed to further defining the operators. 

Claims 9, 10, 21, 22, 29, 30, recites limitations directed to further defining the query features. 


Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 
            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer and the events. This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0025] The methods and processes described in the detailed description section can be embodied as code and/or data, which can be stored in a computer- readable storage medium as described above. When a computer system reads and executes the code and/or data stored on the computer-readable storage medium, the computer system performs the methods and processes embodied as data structures and code and stored within the computer-readable storage medium. Furthermore, the methods and processes described below can be included in hardware modules. For example, the hardware modules can include, but are not limited to, application-specific integrated circuit (ASIC) chips, field- programmable gate arrays (FPGAs), and other programmable-logic devices now known or later developed. When the hardware modules are activated, the hardware modules perform the methods and processes included within the hardware modules.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The cited prior art Carlson et al. US 20130218664 A1, Byttow et al. US 8510399 B1, and Geerlings et al. US 6073112 cite a processor, computer, database, storage medium, and various mechanisms in at least Byttow, Fig. 1, 2, 7-10, col. 2, lines 35-47, col. 18, lines 4-20, col. 22, lines 1-67, Geerlings Fig. 1, col. 3 line 45- col. 4, line 64, Carlson, Fig. 4-7, ¶ 50, 77, 84,96, 98, 168, 221, 238, 351-358).  

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 13-23, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 6073112 A) in view of Carlson et al. (US 20130218664 A1). 

Regarding claim 1, Geerlings teaches a method for segmenting users and associated events for an ecommerce system to facilitate actionable insights (abstract, A computer System provides automated merchant-to customer communication. Each merchant customer is grouped into an initial grouping or entry Segment, based on merchant definition of allocation filters. Merchant-defined triggers subsequently resegment customer groupings based on predefined criteria which includes any measurable behavioral patterns as provided by the merchant and Stored in a database. Resegmenting is continually or dynamically provided based on behavior (e.g., shopping activity) of customers. Predefined communication Scheduling and/or merchant defined events initiate execution of a working communication designed by the merchant. The triggers and events are merchant-specified Sets of criteria based on demographics, psychographics, and customer Shopping behavior. Further filtering of a group of target customers to a final recipient group based on merchant Specified criteria is provided by program filters. The present invention combination of allocators, triggers, filters, events and communication programs enable merchant communication of a desired message, to an appropriate recipient group, at a desired time, to be automated through computer Systems.)

receiving a query to segment users of the ecommerce system and/or events associated with user actions, wherein the query comprises a Boolean expression with a list of filters that are applied attributes of the users and/or events to form filter groups, and wherein the filter groups are joined by logical operators (col. 5, lines 12-30, In point (1) above, any combination of criteria based on age, gender, geographical location, shopping activity, etc., as Stored in the marketing database 19, may be used to Specify the target customer (and hence desired customer Subset or Segment). In the preferred embodiment, a Boolean-type expression called a “trigger unit 51 (FIG. 4d) is used to delimit each criteria. Each trigger unit 51 is joined together to form a working Statement or "trigger' 49 using conjunctions AND, OR, NOT, as discussed below in FIG. 4d. For example, the trigger/working Statement "(purchase frequency=1) AND (today-date last purchased 60 days)” Specifies customers who have made only a single purchase more than two months ago, as the target customer group for the respective communication. Alternatively, the target customer may be defined in terms of certain Shopping activity or an event 37 performed by a customer (e.g., his 10th purchase from the merchant) as discussed below in FIGS. 4a and 6. col. 11, lines 1-11, Preferably, the merchant employs a Boolean type expression to delimit the desired criteria for the trigger unit 51. For example, in FIG. 4d the merchant specifies a minimum threshold of 60 days for the “last purchase date” field of marketing database 19, by the expression “Today-Date Last Purchased 60 days”. The merchant uses this expression to define a first trigger unit 51a. To define a second trigger unit 51b, the merchant, using the interface 29, Specifies a certain desired value for the “purchase frequency” field of the marketing database 19 (e.g., “Purchase Frequency=1). col. 11, lines 50-67, In addition to triggers 49, merchant defined events 37 provide dynamic behavioral Segmentation. Through the third main screen view of interface 29, a merchant defines an event 37 in a working program 53 of the respective Strategy database 21. As illustrated in FIG. 4f there are two types of events: discrete events 37a and threshold events 37b. A discrete event 37a is, for example, the purchase of a specific product as recorded in the marketing database 19. A thresh old event 37b is determined from the tracking of a specified behavior up to a merchant-defined threshold. For example, a customer who makes his or her tenth purchase is a threshold event as can be determined through the Shopping activity recorded in the marketing database 19. The merchant uses Boolean type Statements, Similar to those used in triggers 49, to specify desired events 37. The statements may employ any factors/criteria obtainable from the marketing database 19, similar to that discussed above for triggers 49 and trigger units 51. Col. 12, lines 15-30, col. 9, line 62- col. 10 line 10)

produce a result set comprising a list of users and/or events that satisfy the query (Fig. 4E; col. 13,  lines 3-30, As shown in FIG. 4e, a working program 53a may be assigned to one or more segments 39e, 39f (as initially defined by the merchant in the strategy database 21) but when the central digital processing assembly 11 Schedules and activates the program 53, all customers in those Segments 39e, 39f will be extracted as targets for the program 53a. This extraction 55 may be subsequently narrowed by using the merchant-defined program filters 57c, 57d, respectively. This allows for greater flexibility in targeting groups of customers through the combination of Segmentation and filtering. After the extraction/filtering in 55, the digital processing assembly 11 attaches program codes 59 as Specified in the working program 53 parts 61, 63, 65, 71, and distributes the program 53 for execution at an application Server 13.

and displaying the result set to a customer-support agent for the ecommerce system to facilitate actionable insights (col. 9, lines 15-26, In particular, four main Screen Views are displayed by the working interface 29. Briefly, a first main screen view enables merchant specification of initial grouping or Segmentation of customers. A Second main Screen View enables merchant specification of criteria (i.e., triggers 49) for regrouping or resegmenting customers. A third main Screen View enables merchant Specification of desired working programs 53, events 37 and links between events 37 and programs 53. A fourth main Screen View enables merchant Specification of report templates for desired reporting of System activity. Further details of each main Screen View are discussed with respect to FIGS. 4a–4f. col. 15, lines 30-67, Neural networks may be employed for the triggers 49 to obtain segments 39 (FIG. 4a) of customers as desired by the merchant. The neural networks would operate on the con tents of the marketing database 19 as input. From the ongoing additions to the marketing database (i.e., changes in customer's shopping behavior/activity), the neural networks learn each individual customer's. col. 5, lines 30-46).

Geerlings does not specifically teach performing a search based on the query. However, Carlson teaches

performing a search based on the query to produce a result set comprising a list of users and/or events that satisfy the query (¶ 105, In one embodiment, the correlator (117) is to identify transactions resulting from searches or online advertisements. For example, in response to a query about the user (101) from the user tracker (113), the correlator (117) identifies an offline transaction performed by the user (101) and sends the correlation result (123) about the offline transaction to the user tracker (113), which allows the user tracker (113) to combine the information about the offline transaction and the online activities to provide significant marketing advantages. ¶ 148, 437); 

and displaying the result set to a customer-support agent for the ecommerce system to facilitate actionable insights (¶ 105, In one embodiment, the correlator (117) is to identify transactions resulting from searches or online advertisements. For example, in response to a query about the user (101) from the user tracker (113), the correlator (117) identifies an offline transaction performed by the user (101) and sends the correlation result (123) about the offline transaction to the user tracker (113), which allows the user tracker (113) to combine the information about the offline transaction and the online activities to provide significant marketing advantages. ¶ 148, 437, 108).




Regarding claims 2, 14, 26, Geerlings teaches 
wherein to support dynamic segmentation, a filter group can be a time- based filter group, which has a time-based entry condition and/or a time-based expiration condition; and wherein the method automatically updates membership in time-based filter groups at periodic intervals based on the time-based entry and/or expiration conditions (Fig. 4D, col. 2, lines 26-35, The shopping activity recorded in the present invention apparatus includes cumulative purchase behavior of a consumer, historic behavior or expected future behavior, or any combination thereof. In particular, initiation of a desired communication may be based on a specific purchase made by a recipient, or the passage of a certain length of time from a Specific shopping activity by the recipient, or the last inquiry made by the recipient and Seasonal activity by recipients, for example. col. 5, lines 10-30, In point (1) above, any combination of criteria based on age, gender, geographical location, shopping activity, etc., as Stored in the marketing database 19, may be used to Specify the target customer (and hence desired customer Subset or Segment). In the preferred embodiment, a Boolean-type expression called a “trigger unit 51 (FIG. 4d) is used to delimit each criteria. Each trigger unit 51 is joined together to form a working Statement or "trigger' 49 using conjunctions AND, OR, NOT, as discussed below in FIG. 4d. For example, the trigger/working Statement "(purchase frequency=1) AND (today-date last purchased 60 days)” Specifies customers who have made only a single purchase more than two months ago, as the target customer group for the respective communication. Alternatively, the target customer may be defined in terms of certain Shopping activity or an event 37 performed by a customer (e.g., his 10th purchase from the merchant) as discussed below in FIGS. 4a and 6. Col. 11, lines 1-11, col. 15, lines 1-66). 

Regarding claims 3, 15, 27, Geerlings teaches events but does not specifically teach modifying events. 
However, Carlson teaches 
wherein to support future events, an event can be a future event or a past event; and wherein upon receiving a request to modify an event, the method further comprises: determining whether the event has already occurred, and allowing the modification to proceed only if the event has not yet occurred, or if the event has occurred and a grace period for modifications has not yet expired (Fig. 17-27, ¶ 251, 259, 271-275, 281, 287-288, 317, 323, 242).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Geerlings to include/perform modifying events, as taught/suggested by Carlson. This known technique is applicable to the system of Geerlings as they both share characteristics and capabilities, namely, they are directed to initiating communication with customers. One of ordinary skill in the art would have recognized that applying the known technique of Carlson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique 

Regarding claims 4, 16, Geerlings teaches 
wherein an event can include one of the following: a user sign-up event; a user-password-reset event; a user-login-event; an add-payment-method event; an add-to-cart event; an add-subscription event; a check-out event; a rating-of-product-or-service event; and an open-support-ticket event (Fig. 2-3, col. 10, line 65- col. 11, lines 67, Each trigger 49 is employed by the central digital processing assembly 11 (FIG. 1), i.e., executing segmentation routine 31, to continually monitor customer behavior as recorded in the marketing database 19, and to separate corresponding customers when the trigger unit conditions apply. To that end, the System of the present invention provides dynamic Segmentation, and in particular, dynamic behavioral segmentation as illustrated at 31 in FIG. 4a. As Such, while the merchant provides for input to marketing database 19, more and more information regarding customers and new customer information, the central digital processing assembly 11 employs the triggers 49 to resegment the initial groupings/entry Segments 41 and other Segments 39, of customers of the merchant, to resulting segments 39. This continually and automatically occurs with the Support of the customer data stored in marketing database 19 of the merchant. As a result, various Segments 39a, b, c, d are formed of the merchant's customers, and are recorded in the “Segment NR field of each customer in the Customer Master Table 20 (FIG. 2) of the marketing database 19. In addition to triggers 49, merchant defined events 37 provide dynamic behavioral Segmentation. Through the third main screen view of interface 29, a merchant defines an event 37 in a working program 53 of the respective Strategy database 21. As illustrated in FIG. 4f there are two types of events: discrete events 37a and threshold events 37b. A discrete event 37a is, for example, the purchase of a specific product as recorded in the marketing database 19. A thresh old event 37b is determined from the tracking of a specified behavior up to a merchant-defined threshold. For example, a customer who makes his or her tenth purchase is a threshold event as can be determined through the Shopping activity recorded in the marketing database 19. The merchant uses Boolean type Statements, Similar to those used in triggers 49, to specify desired events 37. )

Regarding claims 5, 17, Geerlings teaches 
wherein the logical operators include AND,OR and NOT (col. 5, lines 11-30, In point (1) above, any combination of criteria based on age, gender, geographical location, shopping activity, etc., as Stored in the marketing database 19, may be used to Specify the target customer (and hence desired customer Subset or Segment). In the preferred embodiment, a Boolean-type expression called a “trigger unit 51 (FIG. 4d) is used to delimit each criteria. Each trigger unit 51 is joined together to form a working Statement or "trigger' 49 using conjunctions AND, OR, NOT, as discussed below in FIG. 4d. For example, the trigger/working Statement "(purchase frequency=1) AND (today-date last purchased 60 days)” Specifies customers who have made only a single purchase more than two months ago, as the target customer group for the respective communication. Alternatively, the target customer may be defined in terms of certain Shopping activity or an event 37 performed by a customer (e.g., his 10th purchase from the merchant) as discussed below in FIGS. 4a and 6. Col. 11, lines 11-24).  

Regarding claims 6, 18, Geerlings teaches 
wherein at least one of the filters is based on an event attribute, which can include: an event type; an occurrence of an event; a non-occurrence of an event; an event property; an event source; an event count, which specifies a number of times an event occurred; a time window for an event; a sum or aggregation of event properties across a set of events; and 11 a support-ticket associated with an event and/or a user (Fig. 2-4, col. 5, lines 10-46, In point (1) above, any combination of criteria based on age, gender, geographical location, shopping activity, etc., as Stored in the marketing database 19, may be used to Specify the target customer (and hence desired customer Subset or Segment). In the preferred embodiment, a Boolean-type expression called a “trigger unit 51 (FIG. 4d) is used to delimit each criteria. Each trigger unit 51 is joined together to form a working Statement or "trigger' 49 using conjunctions AND, OR, NOT, as discussed below in FIG. 4d. For example, the trigger/working Statement "(purchase frequency=1) AND (today-date last purchased 60 days)” Specifies customers who have made only a single purchase more than two months ago, as the target customer group for the respective communication. Alternatively, the target customer may be defined in terms of certain Shopping activity or an event 37 performed by a customer (e.g., his 10th purchase from the merchant) as discussed below in FIGS. 4a and 6. Col. 7, line 3-65). 

Regarding claims 7, 19, Geerlings teaches 
wherein at least one of the filters is based on a user attribute from a user profile, which can include: a user name; a user location; and a user age (Fig. 2-4, col. 14, lines 15-52, In response to the dispatcher 77 launch, applications Servers 13 do the actual execution of the working programs 53 and perform the dynamic segmentations (on marketing database 19) based on the merchant-defined triggers 49 and events 37 (stored in strategy database 21). The operation of the working applications 79 on applications Servers 13 is Supported by the respective Strategy database 21 and definitions database 35 as illustrated by the dashed lines indicating flow of data in FIG. 5. Application server 13 execution of a working program 53 involves (a) compiling and preparing Specified documents from form letters to attachments/brochures and electronic documents, and (b) transmitting the documents across designated communications channels (e.g., facsimile, mail, E-mail, on the Internet, Website, etc.) It may alternatively involve (a) ordering or otherwise indicating preprinted matter from a mail house, (b) transmitting the order along with pertinent customer names and addresses to the mail house or telemarketer for their assembly and eventual output/mailing. Other alternatives are possible and understood to be within the purview of one skilled in the art. In a preferred embodiment, Microsoft OLE techniques are employed to attach documents to a communication. Also the attachments may be in electronic form Such that upon execution of a working program 53 for a determined Set of customers, the form becomes completed with the customer information Such as name, address and item purchased or whatever Similar data is applicable. The application Server 13 obtains this data from the marketing database 19 for completing the electronic form attachment. Col. 5, lines 12-30, col. 6, lines 5-18, col. 9, line 49- col. 10, line 30, col. 12, lines 52-67). 

Regarding claims 8, 20, 28, Geerlings teaches
wherein a filter can be based on an aggregation of values for an event property across multiple events of the same type (Fig. 4s. col. 12, lines 15-52, As illustrated in FIGS. 4a, 4e and 6 discussed next, Simultaneous with the dynamic behavioral Segmentation routine 31 based on triggers 49 and/or events 37, the central digital processing assembly 11 executes the working program/plan outlines 53 for customer communication defined by the merchant in the Strategy database 21. That is, once working programs 53 are defined, the central digital processing assembly 11 (1) Schedules their execution accordingly (i.e., based on specified Schedule 67), and (2) automatically executes them at the application Server 13 (FIG. 1) of the merchant. As will become apparent, the combination of allocators 43, allocation filters 45, triggers 49, program filters 57, events 37 and working programs 53 provides a merchant everything needed to communicate (as automated through the present invention System) the right message, to the right customer, at the right time. Col. 13, lines 30-49, col. 9, line 50 – col. 11, line 24). 

Regarding claims 9, 21, 29, Geerlings teaches 
wherein receiving the query involves receiving the query from the customer-support agent for the ecommerce system through a user interface (Fig. 1-6, col. 9, line 15- col. 11, line 67, In addition to triggers 49, merchant defined events 37 provide dynamic behavioral Segmentation. Through the third main screen view of interface 29, a merchant defines an event 37 in a working program 53 of the respective Strategy database 21. As illustrated in FIG. 4f there are two types of events: discrete events 37a and threshold events 37b. A discrete event 37a is, for example, the purchase of a specific product as recorded in the marketing database 19. A thresh old event 37b is determined from the tracking of a specified behavior up to a merchant-defined threshold. For example, a customer who makes his or her tenth purchase is a threshold event as can be determined through the Shopping activity recorded in the marketing database 19. The merchant uses Boolean type Statements, Similar to those used in triggers 49, to specify desired events 37. The statements may employ any factors/criteria obtainable from the marketing database 19, similar to that discussed above for triggers 49 and trigger units 51.

Regarding claims 10, 22, 30, Geerlings teaches 
wherein performing the search based on the query involves using a database system to facilitate the search (Fig. 2-4, col. 3, lines 45-65, By way of overview, the invention software resides on a central digital processing assembly 11 which may be a main frame, minicomputer or network of PC's 13, 15, 17 as illustrated in FIG. 1. Conceptually, included are a communications server 15, main server 17, and for each merchant (a) an application server 13, (b) a marketing database 19, (c) a strategy database 21 and (d) a report database 23 as will be discussed in detail below. Briefly, the marketing database 19 Stores customer information of a merchant, and the Strategy database 21 Stores, among other details, plans or Outlines of desired communications from the merchant to his customers. The communications Server 15 Synchronizes and consolidates tasks transmitted from among the merchant computer Systems 25 and Strategy databases 21. The main Server 17 schedules and dispatches work within the central processing assembly 11. The applications Servers 13 maintain the respective marketing databases 19 and generate/execute the desired communications as outlined in the Strategy database 21. col. 4, lines 50-63, col. 13, lines 30-49, col. 2, lines 18-36). 

Regarding claims 11 and 23, Geerlings teaches
wherein the method is performed by a recommendation service, wherein the result set is a target group of customers selected based on a desired goal, and wherein in addition to displaying the result set, the method automatically contacts the target group of customers to further the desired goal (col. 3, lines 14-46, The present invention provides a computer System for enhancing and improving communications from a merchant to his customers. In particular, the present invention communication System automates preparation and transmission of written and/or verbal communications based on behavior (e.g., shopping activity) of customers. AS used herein “shopping activity” or “shopping history' includes (1) actions invoked by the customer, Such as complaints, purchases or other transactions, (2) actions invoked by the merchant, Such as contacting customers by phone or mail, etc., (3) data collections of the merchant with respect to customers, Such as name changes, marital status change data, etc., and 4) time driven actions Such as passage of time from a specific purchase, or age of customer, etc. col. 4, line 50- col. 5, line 40). 

Regarding claim 13, Geerlings teaches a method for segmenting users and associated events for an ecommerce system to facilitate actionable insights (abstract, A computer System provides automated merchant-to customer communication. Each merchant customer is grouped into an initial grouping or entry Segment, based on merchant definition of allocation filters. Merchant-defined triggers Subsequently resegment customer groupings based on predefined criteria which includes any measurable behavioral patterns as provided by the merchant and Stored in a database. Resegmenting is continually or dynamically provided based on behavior (e.g., shopping activity) of customers. Predefined communication Scheduling and/or merchant defined events initiate execution of a working communication designed by the merchant. The triggers and events are merchant-specified Sets of criteria based on demographics, psychographics, and customer Shopping behavior. Further filtering of a group of target customers to a final recipient group based on merchant Specified criteria is provided by program filters. The present invention combination of allocators, triggers, filters, events and communication programs enable merchant communication of a desired message, to an appropriate recipient group, at a desired time, to be automated through computer Systems.)

receiving a query to segment users of the ecommerce system and/or events associated with user actions, wherein the query comprises a Boolean expression with a list of filters that are applied attributes of the users and/or events to form filter groups, and wherein the filter groups are joined by logical operators (col. 5, lines 12-30, In point (1) above, any combination of criteria based on age, gender, geographical location, shopping activity, etc., as Stored in the marketing database 19, may be used to Specify the target customer (and hence desired customer Subset or Segment). In the preferred embodiment, a Boolean-type expression called a “trigger unit 51 (FIG. 4d) is used to delimit each criteria. Each trigger unit 51 is joined together to form a working Statement or "trigger' 49 using conjunctions AND, OR, NOT, as discussed below in FIG. 4d. For example, the trigger/working Statement "(purchase frequency=1) AND (today-date last purchased 60 days)” Specifies customers who have made only a single purchase more than two months ago, as the target customer group for the respective communication. Alternatively, the target customer may be defined in terms of certain Shopping activity or an event 37 performed by a customer (e.g., his 10th purchase from the merchant) as discussed below in FIGS. 4a and 6. col. 11, lines 1-11, Preferably, the merchant employs a Boolean type expression to delimit the desired criteria for the trigger unit 51. For example, in FIG. 4d the merchant specifies a minimum threshold of 60 days for the “last purchase date” field of marketing database 19, by the expression “Today-Date Last Purchased 60 days”. The merchant uses this expression to define a first trigger unit 51a. To define a second trigger unit 51b, the merchant, using the interface 29, Specifies a certain desired value for the “purchase frequency” field of the marketing database 19 (e.g., “Purchase Frequency=1). col. 11, lines 50-67, In addition to triggers 49, merchant defined events 37 provide dynamic behavioral Segmentation. Through the third main screen view of interface 29, a merchant defines an event 37 in a working program 53 of the respective Strategy database 21. As illustrated in FIG. 4f there are two types of events: discrete events 37a and threshold events 37b. A discrete event 37a is, for example, the purchase of a specific product as recorded in the marketing database 19. A thresh old event 37b is determined from the tracking of a specified behavior up to a merchant-defined threshold. For example, a customer who makes his or her tenth purchase is a threshold event as can be determined through the Shopping activity recorded in the marketing database 19. The merchant uses Boolean type Statements, Similar to those used in triggers 49, to specify desired events 37. The statements may employ any factors/criteria obtainable from the marketing database 19, similar to that discussed above for triggers 49 and trigger units 51. Col. 12, lines 15-30, col. 9, line 62- col. 10 line 10)

produce a result set comprising a list of users and/or events that satisfy the query (Fig. 4E; col. 13,  lines 3-30, As shown in FIG. 4e, a working program 53a may be assigned to one or more segments 39e, 39f (as initially defined by the merchant in the strategy database 21) but when the central digital processing assembly 11 Schedules and activates the program 53, all customers in those Segments 39e, 39f will be extracted as targets for the program 53a. This extraction 55 may be subsequently narrowed by using the merchant-defined program filters 57c, 57d, respectively. This allows for greater flexibility in targeting groups of customers through the combination of Segmentation and filtering. After the extraction/filtering in 55, the digital processing assembly 11 attaches program codes 59 as Specified in the working program 53 parts 61, 63, 65, 71, and distributes the program 53 for execution at an application Server 13.

and displaying the result set to a customer-support agent for the ecommerce system to facilitate actionable insights (col. 9, lines 15-26, In particular, four main Screen Views are displayed by the working interface 29. Briefly, a first main screen view enables merchant specification of initial grouping or Segmentation of customers. A Second main Screen View enables merchant specification of criteria (i.e., triggers 49) for regrouping or resegmenting customers. A third main Screen View enables merchant Specification of desired working programs 53, events 37 and links between events 37 and programs 53. A fourth main Screen View enables merchant Specification of report templates for desired reporting of System activity. Further details of each main Screen View are discussed with respect to FIGS. 4a–4f. col. 15, lines 30-67, Neural networks may be employed for the triggers 49 to obtain segments 39 (FIG. 4a) of customers as desired by the merchant. The neural networks would operate on the con tents of the marketing database 19 as input. From the ongoing additions to the marketing database (i.e., changes in customer's shopping behavior/activity), the neural networks learn each individual customer's. col. 5, lines 30-46).

Geerlings does not specifically teach performing a search based on the query. However, Carlson teaches

performing a search based on the query to produce a result set comprising a list of users and/or events that satisfy the query (¶ 105, In one embodiment, the correlator (117) is to identify transactions resulting from searches or online advertisements. For example, in response to a query about the user (101) from the user tracker (113), the correlator (117) identifies an offline transaction performed by the user (101) and sends the correlation result (123) about the offline transaction to the user tracker (113), which allows the user tracker (113) to combine the information about the offline transaction and the online activities to provide significant marketing advantages. ¶ 148, 437); 

and displaying the result set to a customer-support agent for the ecommerce system to facilitate actionable insights (¶ 105, In one embodiment, the correlator (117) is to identify transactions resulting from searches or online advertisements. For example, in response to a query about the user (101) from the user tracker (113), the correlator (117) identifies an offline transaction performed by the user (101) and sends the correlation result (123) about the offline transaction to the user tracker (113), which allows the user tracker (113) to combine the information about the offline transaction and the online activities to provide significant marketing advantages. ¶ 148, 437, 108).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Geerlings to include/perform performing a search based on the query, as taught/suggested by Carlson. This known technique is applicable to the system of Geerlings as they both share characteristics and capabilities, namely, they are directed to initiating communication with customers. One of ordinary skill in the art would have recognized that applying the known technique of Carlson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Carlson to the teachings of Geerlings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate 

Regarding claim 25, Geerlings teaches 

segmenting users and associated events for an ecommerce system to facilitate actionable insights (abstract, A computer System provides automated merchant-to customer communication. Each merchant customer is grouped into an initial grouping or entry Segment, based on merchant definition of allocation filters. Merchant-defined triggers Subsequently resegment customer groupings based on predefined criteria which includes any measurable behavioral patterns as provided by the merchant and Stored in a database. Resegmenting is continually or dynamically provided based on behavior (e.g., shopping activity) of customers. Predefined communication Scheduling and/or merchant defined events initiate execution of a working communication designed by the merchant. The triggers and events are merchant-specified Sets of criteria based on demographics, psychographics, and customer Shopping behavior. Further filtering of a group of target customers to a final recipient group based on merchant Specified criteria is provided by program filters. The present invention combination of allocators, triggers, filters, events and communication programs enable merchant communication of a desired message, to an appropriate recipient group, at a desired time, to be automated through computer Systems.)

at least one processor and at least one associated memory (col. 3, line 45- col. 4, line 15, col. 16, lines 1-19, co. 15, line 1-16); 

and 4a segmentation mechanism, which executes on the at least one processor, 5wherein during operation, the segmentation mechanism (Fig. 4D, col. 10, lines 43-57, col. 11, lines 30-50, col. 14, lines 16-35). 

receives a query to segment users of the ecommerce system and/or events associated with user actions, wherein the query comprises a Boolean expression with a list of filters that are applied attributes of the users and/or events to form filter groups, and wherein the filter groups are joined by logical operators (col. 5, lines 12-30, In point (1) above, any combination of criteria based on age, gender, geographical location, shopping activity, etc., as Stored in the marketing database 19, may be used to Specify the target customer (and hence desired customer Subset or Segment). In the preferred embodiment, a Boolean-type expression called a “trigger unit 51 (FIG. 4d) is used to delimit each criteria. Each trigger unit 51 is joined together to form a working Statement or "trigger' 49 using conjunctions AND, OR, NOT, as discussed below in FIG. 4d. For example, the trigger/working Statement "(purchase frequency=1) AND (today-date last purchased 60 days)” Specifies customers who have made only a single purchase more than two months ago, as the target customer group for the respective communication. Alternatively, the target customer may be defined in terms of certain Shopping activity or an event 37 performed by a customer (e.g., his 10th purchase from the merchant) as discussed below in FIGS. 4a and 6. col. 11, lines 1-11, Preferably, the merchant employs a Boolean type expression to delimit the desired criteria for the trigger unit 51. For example, in FIG. 4d the merchant specifies a minimum threshold of 60 days for the “last purchase date” field of marketing database 19, by the expression “Today-Date Last Purchased 60 days”. The merchant uses this expression to define a first trigger unit 51a. To define a second trigger unit 51b, the merchant, using the interface 29, Specifies a certain desired value for the “purchase frequency” field of the marketing database 19 (e.g., “Purchase Frequency=1). col. 11, lines 50-67, In addition to triggers 49, merchant defined events 37 provide dynamic behavioral Segmentation. Through the third main screen view of interface 29, a merchant defines an event 37 in a working program 53 of the respective Strategy database 21. As illustrated in FIG. 4f there are two types of events: discrete events 37a and threshold events 37b. A discrete event 37a is, for example, the purchase of a specific product as recorded in the marketing database 19. A thresh old event 37b is determined from the tracking of a specified behavior up to a merchant-defined threshold. For example, a customer who makes his or her tenth purchase is a threshold event as can be determined through the Shopping activity recorded in the marketing database 19. The merchant uses Boolean type Statements, Similar to those used in triggers 49, to specify desired events 37. The statements may employ any factors/criteria obtainable from the marketing database 19, similar to that discussed above for triggers 49 and trigger units 51. Col. 12, lines 15-30, col. 9, line 62- col. 10 line 10)

produce a result set comprising a list of users and/or events that satisfy the query (Fig. 4E; col. 13,  lines 3-30, As shown in FIG. 4e, a working program 53a may be assigned to one or more segments 39e, 39f (as initially defined by the merchant in the strategy database 21) but when the central digital processing assembly 11 Schedules and activates the program 53, all customers in those Segments 39e, 39f will be extracted as targets for the program 53a. This extraction 55 may be subsequently narrowed by using the merchant-defined program filters 57c, 57d, respectively. This allows for greater flexibility in targeting groups of customers through the combination of Segmentation and filtering. After the extraction/filtering in 55, the digital processing assembly 11 attaches program codes 59 as Specified in the working program 53 parts 61, 63, 65, 71, and distributes the program 53 for execution at an application Server 13.

and displays the result set to a customer-support agent for the ecommerce system to facilitate actionable insights (col. 9, lines 15-26, In particular, four main Screen Views are displayed by the working interface 29. Briefly, a first main screen view enables merchant specification of initial grouping or Segmentation of customers. A Second main Screen View enables merchant specification of criteria (i.e., triggers 49) for regrouping or resegmenting customers. A third main Screen View enables merchant Specification of desired working programs 53, events 37 and links between events 37 and programs 53. A fourth main Screen View enables merchant Specification of report templates for desired reporting of System activity. Further details of each main Screen View are discussed with respect to FIGS. 4a–4f. col. 15, lines 30-67, Neural networks may be employed for the triggers 49 to obtain segments 39 (FIG. 4a) of customers as desired by the merchant. The neural networks would operate on the con tents of the marketing database 19 as input. From the ongoing additions to the marketing database (i.e., changes in customer's shopping behavior/activity), the neural networks learn each individual customer's. col. 5, lines 30-46).

Geerlings does not specifically teach performing a search based on the query. However, Carlson teaches

performing a search based on the query to produce a result set comprising a list of users and/or events that satisfy the query (¶ 105, In one embodiment, the correlator (117) is to identify transactions resulting from searches or online advertisements. For example, in response to a query about the user (101) from the user tracker (113), the correlator (117) identifies an offline transaction performed by the user (101) and sends the correlation result (123) about the offline transaction to the user tracker (113), which allows the user tracker (113) to combine the information about the offline transaction and the online activities to provide significant marketing advantages. ¶ 148, 437); 

and displaying the result set to a customer-support agent for the ecommerce system to facilitate actionable insights (¶ 105, In one embodiment, the correlator (117) is to identify transactions resulting from searches or online advertisements. For example, in response to a query about the user (101) from the user tracker (113), the correlator (117) identifies an offline transaction performed by the user (101) and sends the correlation result (123) about the offline transaction to the user tracker (113), which allows the user tracker (113) to combine the information about the offline transaction and the online activities to provide significant marketing advantages. ¶ 148, 437, 108).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Geerlings to include/perform performing a search based on the query, as taught/suggested by Carlson. This known technique is applicable to the system of Geerlings as they both share characteristics and capabilities, namely, they are directed to initiating communication with customers. One of ordinary skill in the art would have recognized that applying the known technique of Carlson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Carlson to the teachings of Geerlings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such search features into similar systems. Further, applying performing a search based on the query would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to create and perform a specified search of the data.


Claims 12, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 6073112 A) in view of Carlson et al. (US 20130218664 A1) in further view of Byttow et al. (US 8510399 B1).
 
Regarding claims 12, 24, Geerlings teaches communications but does not specifically teach communication services. 
However, Byttow teaches 
wherein the method is performed by a conversation service, wherein events can have a conversation type, and wherein the results set includes events for messages associated with one or more conversations to facilitate viewing the one or more conversations (Fig. 1-11, col. 5, lines 10-53, col. 10, lines 12-16, col. 12, lines 21-67, col. 19, lines 1-11, col. 22, lines 12-40).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Geerlings to include/perform communication services, as taught/suggested by Byttow. This known technique is applicable to the system of Geerlings as they both share characteristics and capabilities, namely, they are directed to improving upon communications and conversations. One of ordinary skill in the art would have recognized that applying the known technique of Byttow would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Byttow to the teachings of Geerlings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such communication features into similar systems. Further, applying a conversation service would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to communicate with everyone involved within a process.  


	Other pertinent prior art includes Gorenstein (US 7035811 B2) which discloses segmenting including customer marketing methods, and strategies for segmenting customers and potential customers to increase efficiency of marketing efforts. Williams et al. (US 7415426 B2) which discloses 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683